Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A continuous granular concentrate feeding apparatus comprising a pressure-adjusting tank feeding to a lift tank feeding to a smelting furnace; comprising an air passage introducing compressed air into both tanks respectively; with a pressure control means, separate from the inherent ability of the pressure-adjusting tank to perform a pressure-adjusting function, controlling compressed air introduction wherein granular concentrate is continuously fed to the smelting furnace even during lift tank loading in the context of the balance of the feature(s) & limitations of independent claim(s) were not disclosed or suggested in the prior art.  
The examiner would first note that both granular concentrate as a bulk material(s) under conveyance, & the smelting furnace as the final discharge are both positively recited.  Typical language would have expressed either or both as intended use claim language.  
Further, the bulk of the prior art; as well as both the U.S. & CPC classification systems are more directed to loading fuel to a furnace or bulk material(s) to an incinerator furnace.  Accordingly, these tend to teach away from compressed air as a conveying medium.  Whereas applicant’s claimed invention(s) is directed higher temperature metallic extraction via smelting from some base ore.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 1-4 are allowed.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653